 

Case 4:19-mj-00619-BJ D oumen aa ‘led 08/02/19 Page 1of4 PagelD 1

 
  
 
 

YT COURT
NOP: NOT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION AUG 2 2019

UNITED STATES OF AMERICA
CLERK U.S. DISTRICT COURT
v wo. HL )G- PAS=61G- —

JONATHAN AARON LEAL (01)
DEVELTRICK TRUVON ADAIR (02)

CRIMINAL COMPLAINT

 

Conspiracy to Possess a Controlled Substance with Intent to Distribute

In August 2019, in the Fort Worth Division of the Northern District of Texas, and
elsewhere, the defendants, Jonathan Aaron Leal and Develtrick Truvon Adair, along with
others known and unknown, did knowingly and intentionally combine, con confederate,
and agree to engage in conduct in violation namely to
possess with intent to distribute: 50 grams or more of a mixture and substance containing a
detectable amount of methamphetamine, a schedule II controlled substance.

   

 

In violation of 21

I, the undersigned Complainant, being duly sworn, state the following is true and correct to
the best of my knowledge and belief:
1. In July, 2019, in Fort Worth, Texas, investigators interviewed a Source of Information
(herein after referred to as SOI) regarding his/her knowledge of a large scale drug trafficking
organization. The SOI stated that he/she worked for a Mexico-based source of supply that is
responsible for coordinating the delivery of large shipments of heroin, and methamphetamine to

the Fort Worth, Texas area. The SOI provided a telephone number of a Mexico-based source of

supply.

Criminal Complaint — Page 1 of 4
 

Case 4:19-mj-00619-BJ Document1 Filed 08/02/19 Page 2of4 PagelD 2

2. On July 23, 2019 a Confidential Source (hereinafter CS) at the direction of law
enforcement contacted the Mexico-based source of supply and requested to purchase ten (10)
kilograms of methamphetamine. This lead investigators to seize ten kilograms of
methamphetamine and resulted in the arrest of three individuals.

3. On August 1, 2019, at the direction of law enforcement, and through recorded phones
calls and text the CS attempted to initiate the purchase of ten kilograms of methamphetamine.
The Mexico-based source of supply agreed and advised the CS that someone would be
contacting him/her to supply ten kilograms of methamphetamine. A Hispanic male then called
the CS from telephone number XXX-XXX-2358. The calls and texts with the user of XXX-
XXX-2358 were recorded. The male using this telephone (later identified as Jonathan Aaron
Leal) agreed to deliver 6 kilograms of methamphetamine. The Mexico-based source of supply
advised the CS that only six (6) would be supplied followed by another four kilograms on the
following day. The CS provided an address in the XX XX block of Menzer Road in Fort Worth,
Texas as the address to deliver the methamphetamine. The CS was advised by the user of XXX-
XXX-2358 that the methamphetamine would be arriving from the Pleasant Grove area of Dallas
and that it would arrive in approximately an hours’ time. Based on this information,
investigators established surveillance in the area of XXXX Menzer Road, Fort Worth, Texas.
The established time to deliver was 5:30 p.m.

4, At approximately 5:22 p.m. Leal called the CS advising that he had arrived. Surveillance
units observed a white Nissan truck travel to the aforementioned location. The white Nissan
truck parked on the south side of the street immediately behind a surveillance member.

Surveillance observed LEAL on the telephone at the time of the call.

Criminal Complaint — Page 2 of 4
Case 4:19-mj-00619-BJ Document1 Filed 08/02/19 Page 3of4 PagelD 3

Investigators with the assistance of the Fort Worth Police Department Special Response Unit,
initiated a detention of the white Nissan and their occupants. While investigators searched the
vehicle, the CS continued to call telephone number XXX-XXX-2358 in an attempt to contact
the user. Investigators observed the CS’s telephone number on the screen of the phone lying on
the ground near the passenger side door of the vehicle. Leal was seated in the passenger side of
the vehicle. During a search of the vehicle, investigators located inside the bed of the truck, six
(6) gallon sized zip-loc style baggies, each containing a crystal like substance believed to be
methamphetamine inside an ice cooler with a combined field weight of 6 kilograms. The crystal
like substance tested presumptive positive for methamphetamine.

5, During a post-Miranda interview, Adair explained he was requested by Leal to assist him
in driving his (LEAL’s) truck. Adair stated Leal showed up at an unknown location on Bruton
Road, in Dallas Texas, and asked Adair to drive to an unknown address. When asked why Adair
was asked to drive he stated because he (Adair) has a drivers’ license. Investigators asked Adair
if had ever received payment for his assisting Leal, to which Adair stated he has not.
Investigators then questioned Adair of his knowledge of Leal’s true identity. Adair stated that
he only knew Leal as “Jonathan”. Investigators asked how long Adair has known Leal and
Adair stated since childhood, but added he only knew his first name. Investigators requested
consent to search Adair’s cellular phone. Adair agreed and supplied the line pattern password to
his phone. Adair pointed out a cellular contact for Leal, which was labeled J$ and had a profile
picture of Leal. Investigators searched the content of text messages between the two and

observed messages about apparent narcotics activity.

Criminal Complaint ~ Page 3 of 4
Case 4:19-mj-00619-BJ Document1 Filed 08/02/19 Page4of4 PagelD 4

It’s the investigators belief that Leal was not being truthful to investigators about his knowledge
of Leal’s identity or the facts surrounding the events on August 1, 2019.

5. During a post-Miranda interview, Leal refused to identify himself to investigators.
Investigators then continued to question Leal as to his true identity. Leal eventually told
investigators that his name was Jonathan Avila to which investigators were not able to find any
records of such person existing. After several minutes Leal finally told investigators that his
name was Jonathan Leal. Once Leal gave investigators his real name investigators found that
Leal had two active felony warrants for his arrest.

6. Investigators asked Leal about his involvement surrounding the events leading up to his
arrest, to which Leal stated that he will do his time because he is not a rat.

7. Although I have not listed all the facts regarding the offenses of Jonathan Aaron Leal

and Develtrick Truvon Adair, I believe that the facts stated here establish probable cause that

 

Jonathan Aaron Leal, and Develtrick Truvon Adair have committed a violation of :

  

Conspiracy to Possess Methamphetamine with the intent to distribute.

a

William Snow
Task Force Officer
Drug Enforcement Administration

we

SWORN AND SUBSCRIBED before me, at @* 30 am, thi
Fort Worth, Texas.

day of August, 2019, in

  

 

JEFFR ; CURETON
United Stgtes Magistrate Judge

Criminal Complaint — Page 4 of 4

 
